Citation Nr: 1129644	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating prior to March 19, 2011, and a rating in excess of 30 percent from March 19, 2011, for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to June 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran and his spouse testified at a Travel Board hearing before the undersigned in January 2008; a transcript of this hearing is of record.  When this case was before the Board in April 2008 and December 2010, it was decided in part and remanded in part.  In an April 2011 rating decision, the RO granted an increased 10 percent rating for bilateral hearing loss disability, effective March 19, 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDINGS OF FACT

1.  For the period prior to March 19, 2011, the Veteran's service-connected bilateral hearing loss disability was manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  For the period beginning March 19, 2011, the Veteran's service-connected bilateral hearing loss disability has been manifested by no worse than Level VI hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a compensable rating prior to March 19, 2011,and a rating in excess of 30 percent from March 19, 2011, for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence dated in March 2005, March 2006 and May 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations and the opportunity to present testimony at a hearing before the Board.  Therefore, the Board concludes that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.




Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records note no findings of hearing loss disability.  

In several post-service statements, the Veteran essentially stated that he was exposed to acoustic trauma from weapons training in service.  He further stated that he was not issued hearing protection during service.

On the authorized VA audiological evaluation in August 2005, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
50
75
LEFT
15
15
25
40
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The examiner opined that the Veteran's hearing loss disability was related to his military service.  Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and a Level I designation for the left ear.  Application of a Level I designation to a Level I designation in Table VII results in a noncompensable rating.  The readings reported in this evaluation do meet the requirements for evaluation as an exceptional pattern of impairment.

The September 2005 rating decision on appeal granted service connection for bilateral hearing loss disability, and rated it as noncompensable, effective March 1, 2005.

A February 2007 VA audiology consult report notes that the Veteran was evaluated to see if he was a candidate for hearing aids.  He received the hearing aids in May 2007.  

During a January 2008 travel Board hearing, the Veteran and his wife essentially testified that the Veteran's hearing loss was getting worse.  

A January 2008 treatment record from Dr. G notes that the Veteran wore hearing aids.  Audiometric evaluation showed that the Veteran's hearing was "stable" from testing conducted in February 2005.

On the authorized VA audiological evaluation in June 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
65
85
LEFT
25
35
40
70
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Applying the values above to Table VI results in a Level I Roman numeral designation for the right ear and a Level I designation for the left ear.  Application of a Level I designation to a Level I designation in Table VII results in a noncompensable rating.  The readings reported in this evaluation do meet the requirements for evaluation as an exceptional pattern of impairment.

On the authorized VA audiological evaluation on March 19, 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
75
95
LEFT
55
55
55
80
90

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 64 percent in the left ear.  Applying the values above to Table VI results in a Level IV Roman numeral designation for the right ear and a Level VII designation in the left ear.  Application of a Level IV and a Level VII designation to Table VII results in a 20 percent rating.  The readings reported in this evaluation meet the requirements for evaluation as an exceptional pattern of impairment because all four specified readings are 55 or more.  Application of the readings to Table VIa results in a Level VI designation for each ear.  Application of two Level VI designations in Table VII results in a 30 percent rating.

In accordance with Martinak, the examiner stated that the Veteran's hearing loss had a significant effect on the Veteran's occupation but did not preclude meaningful and gainful employment.  The examiner also stated that the Veteran's hearing loss had no effect on his usual daily activities other than causing the Veteran difficulty comprehending speech in any environment where face-to-face communication was not possible, especially in situations with background noise.  She added that the Veteran's communication difficulties were significantly reduced with the use of hearing aids.

An April 2011 rating decision granted an increased 10 percent rating for bilateral hearing loss disability, effective March 19, 2011.  

Analysis

The Veteran's bilateral hearing loss disability is evaluated as noncompensably disabling prior to March 19, 2011.  On review of the record, it is evident the criteria for compensable rating under Diagnostic Code 6100 are not met for this period.  Although the audiological evaluations clearly show hearing loss, the hearing loss does not meet the compensable level under the rating schedule.

Specifically, the medical evidence for the period prior to March 19, 2011, shows that the Veteran's service-connected bilateral hearing loss disability was manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  Applying these results to the Table VII chart, a Level I for the right ear, combined with a Level I for the left ear, will result in a noncompensable (zero percent) compensation evaluation.

Therefore, a noncompensable disability rating is applicable under the provisions of 38 C.F.R. § 4.85, Table VII, for this period of the appeal.  Fenderson, supra.

The Veteran's bilateral hearing loss disability is evaluated as 30 percent disabling from March 19, 2011.  On review of the file, it is evident the criteria for a rating in excess of 30 percent under Diagnostic Code 6100 are not met for this period.  

Specifically, the sole audiological evaluation for the period, a March 2011 VA examination report, shows that the Veteran's service-connected bilateral hearing loss disability met the requirements for evaluation as an exceptional pattern of impairment and was manifested by Level VI hearing acuity in the right ear and Level VI hearing acuity in the left ear.  Applying these results to the Table VIa chart results in a 30 percent compensation evaluation.

Therefore, a 30 percent disability rating is applicable under the provisions of 38 C.F.R. § 4.85, Table VIa, for this period of the appeal.  Fenderson, supra.

For both periods of the appeal, VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA, his hearing testimony and his comments to the examiners, in which he generally contends his disability should be rated higher than the current noncompensable rating for the period prior to March 19, 2011 and 30 percent rating for the period from March 19, 2011. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak, supra.  Whereas the Veteran's hearing loss disability has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a higher rating for either period of the appeal.

Extra-schedular Rating

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2010).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the manifestations of the disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order.


ORDER

Entitlement to an initial compensable rating prior to March 19, 2011, and a rating in excess of 30 percent from March 19, 2011, for bilateral hearing loss disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


